FARRINGTON, J.
(concurring). — I desire to concur in the opinion of Robertson, P. J., holding that time was not of the essence of this contract for the reasons set out in his opinion, and for the further reason that the parties put a construction on this contract which in my judgment should be controlling in this case. The rule is well-established that where parties to a contract have given its terms a particular construction, such construction will generally be adopted by the court in giving effect to its provisions. [The St. Joseph Union Depot Co. v. C., R. I. & P. Ry. Co., 131 Mo. l. c. 305, 31 S. W. 908; Austin v. Shipman, 160 Mo. App. l. c. 213, 141 S. W. 425, and eases cited.] In this case, the defendants by their several letters written long prior to the tenth day of February indicate beyond question that the time mentioned was not a condition precedent and did not amount to a warranty that the goods would be shipped on that date.
And, to my mind, the reasons given in the concurring opinion of Sturgis, J., are equally conclusive as showing why this judgment should be affirmed.